UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2014 Date of reporting period:	May 1, 2013 — October 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Multi-Cap Core Fund Semiannual report 10 | 31 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Trustee approval of management contract 16 Financial statements 22 Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: In the final months of 2013, we continue to see business conditions as generally positive for well-diversified investment portfolios. Financial markets have shown surprising resilience in the face of recent headwinds, most notably the confrontation over the federal budget and debt ceiling, which took a toll on the economy during October. With Congressional negotiations now continuing into 2014, there is hope that lawmakers may reach an agreement beneficial to the economy, even as investors remain alert to the risk of additional disruption. Fortunately, equity markets have easily overcome recent obstacles. Supported by generally solid corporate earnings and healthy balance sheets, stock market gains to this point are far above the long-term average for a single year. International stocks have also performed well, particularly in Europe and Japan. While bonds have lagged behind stocks, many fixed-income sectors have advanced, reminding investors of the need for flexible and selective approaches. The sting of rising interest rates has been felt primarily by Treasuries and other government bonds. At Putnam, we believe markets in flux can often provide the best opportunity for realizing the benefits of financial advice and active portfolio management. An experienced advisor can help investors stay focused on their long-term goals without getting distracted by daily economic and political events. Challenging times also call for innovative and alternative investment strategies managed by experts. In seeking returns for fund shareholders, Putnam’s investment professionals engage in fundamental research, active investing, and risk management strategies. We would like to welcome new shareholders of the fund and to thank you for investing with Putnam. We would also like to extend our thanks to Elizabeth Kennan, who has retired from the Board of Trustees, for her 20 years of dedicated service. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–11 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, butcumulative. 4 Multi-Cap Core Fund Interview with your fund’s portfolio manager Jerry, how would you describe conditions for stock market investors during the sixmonths ended October31, 2013? Although stocks delivered solid performance for the period overall, the market experienced some turbulence. For example, stocks declined sharply in late June when investors were distracted by the budget debate in Washington. Investors also remained anxious about the Federal Reserve’s plans to begin tapering its bond-buying program, which is designed to stimulate the economy. Markets surged in September when the Fed announced that it would postpone tapering for at least another month. Another sharp —but brief — downturn came in October in response to congressional debt ceiling wrangling, which led to a 16-day partial shutdown of the federal government. The market’s advance was primarily led by inexpensive stocks in areas such as capital goods, consumer discretionary, and sectors that are tied to the automotive and housing industries. How did the fund perform during the period? I am pleased to report that the fund outperformed its benchmark, the Russell 3000 Index, as well as the average return for funds in its Lipper peer group, Multi-Cap Core Funds. In terms of sectors, our stock selection in industrials, financials, and consumer discretionary helped the fund outperform its benchmark index. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 10/31/13. See pages 4 and 10–11 for additional fund performance information. Index descriptions can be found on page 14. Multi-Cap Core Fund 5 Within the fund’s portfolio, what are some stocks that made a positive contribution to performance for the six - month period? The top two performers were biopharmaceutical stocks that were not in the fund’s benchmark index — Gentium and MacroGenics. Gentium specializes in developing products for diseases with few treatment options, and MacroGenics develops treatments for cancer, autoimmune disorders, and infectious diseases. Both stocks advanced considerably, and I sold MacroGenics from the portfolio when it reached my price target. Gentium remained in the portfolio at the close of the period. Another highlight in the portfolio was Red Robin Gourmet Burgers, a casual dining chain with restaurants in 42 states. During a period when most restaurant stocks struggled, Red Robin delivered impressive performance. The company’s sales and customer traffic have increased, and it has plans to open more restaurants. The stock remained in the portfolio at the close of the period, although I trimmed the position somewhat. The next two contributors — Best Buy and Rite Aid — could be described as turnaround stories in the retail sector. The stock of Best Buy, a retailer of consumer electronics, declined dramatically in 2011 and 2012 due to investor concerns about management turmoil and competition from online retailers. In 2013, however, the stock has made an impressive rebound, thanks to new management, cost-cutting measures, and improving earnings. Rite Aid, a retail drugstore chain, offers a similar story. The stock, which traded below $1per share in late 2012, recovered significantly as the company returned to profitability and focused on measures to improve its competitive positioning. By the close of Allocations are shown as a percentage of the fund’s net assets as of 10/31/13. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Multi-Cap Core Fund the period, I had sold the fund’s position in Rite Aid. What are some holdings that detracted from the fund’s performance? My decision to avoid the stock of Facebook was a top detractor from performance versus the benchmark for the period. Similarly, an underweight position in Amazon.com, another strong-performing stock, hurt fund returns relative to the benchmark. Retailer J.C. Penney, which so far has been unable to stage a comeback like Best Buy and Rite Aid, also dampened fund returns for the period. I added it to the portfolio based on my belief that the company’s management could make improvements, but the turnaround attempt was becoming too lengthy and costly, in my view. By the close of the period, I had sold J.C.Penney from the portfolio. Two other detractors — SFX Entertainment and Mix Telematics — remained in the portfolio at the close of the period. SFX specializes in electronic music culture (EMC) events and entertainment. I believe the company offers attractive growth potential, and I added it to the portfolio when its share price declined following its initial public offering. Mix Telematics is a software-as-a-service company, which means it provides Internet, or “cloud-based,” software to clients. The company’s software helps businesses monitor their vehicle and equipment fleets. This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 10/31/13. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. Multi-Cap Core Fund 7 How would you describe the fund and your investment approach? The key feature of the fund is its multi-cap mandate, which allows me to invest in the widest possible range of U.S. stocks. The portfolio can include both growth stocks and value stocks of small, midsize, and large companies. For a stock fund, this is as close to a “go anywhere” approach as you can get, and it provides me and my team of research analysts with a broad universe of investment opportunities. Another advantage of our approach is having the flexibility to keep a holding in the portfolio for as long as we like, since we are not limited to a particular capitalization size. If we find a small company early in its growth cycle and it “graduates” to large-cap status, we can maintain that position without going against the fund’s mandate. Much of my background is in large-company investing, and I’ve learned that studying large-cap stocks can lead you to many other ideas among small and midsize companies. I have been in the investment industry for over 30 years, and I’m happy to have the opportunity to put my experience to work on such a flexible fund. As the fund enters the second half of its fiscal year, what is your outlook? My outlook for U.S. stock investing remains positive. The potential for additional political battles may contribute to volatility in the coming months, but I believe the market still has room to advance. Investors are finding few attractive alternatives to U.S. stocks, and the market’s recent strong performance is likely to attract additional money into stocks, particularly from bonds and emerging markets. And although the U.S. stock market has achieved record highs and I’ve been fairly bullish for over a year, I don’t believe stocks are overvalued. This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Multi-Cap Core Fund I wouldn’t characterize stocks as expensive, but it has become increasingly difficult to find compellingly low prices. In the current market environment, stock prices are advancing faster than economic growth and earnings growth. Although I believe the market can move higher still, a pullback wouldn’t be completely unwelcome, as it might provide me with buying opportunities. Thanks, Jerry, for your time and insights. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Gerard P. Sullivan has an M.B.A. from the Columbia University Graduate School of Business and a B.A. from Columbia University. Jerry joined Putnam in 2008 and has been in the investment industry since 1982. IN THE NEWS With stocks rallying and interest rates increasingly volatile, investors are pouring money into equity-based mutual funds. For the first nine months of 2013, inflows into stock funds more than quadrupled, compared with the same time period in 2012, according to the Strategic Insight Monthly Fund Industry Review. U.S. equity funds attracted over $168 billion versus $31 billion during the first three quarters of 2012, while international stock funds garnered over $163billion in comparison with nearly $50 billion a year ago. Investors are on track in 2013 to invest the most money in equity mutual funds since 2000, according to investment research firm TrimTabs. Meanwhile, fixed-income investors have tapped the brakes, with year-to-date inflows of about $27 billion as of September30, down from over $290 billion a year ago. Multi-Cap Core Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2013, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/13 Class A Class B Class C Class M Class R Class Y (inception dates) (9/24/10) (9/24/10) (9/24/10) (9/24/10) (9/24/10) (9/24/10) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 82.22% 71.74% 78.01% 75.01% 78.17% 78.17% 79.42% 73.14% 80.87% 83.64% Annual average 21.34 19.04 20.43 19.77 20.47 20.47 20.74 19.36 21.05 21.64 3 years 71.74 61.86 67.93 64.93 68.09 68.09 69.11 63.19 70.47 72.92 Annual average 19.75 17.41 18.86 18.15 18.90 18.90 19.14 17.73 19.46 20.03 1 year 34.99 27.23 33.94 28.94 34.02 33.02 34.25 29.55 34.63 35.32 6 months 15.79 9.13 15.37 10.37 15.38 14.38 15.51 11.46 15.66 15.99 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. 10 Multi-Cap Core Fund Comparative index returns For periods ended 10/31/13 Lipper Multi-Cap Core Funds Russell 3000 Index category average* Life of fund 65.36% 56.59% Annual average 17.60 15.48 3 years 59.71 50.73 Annual average 16.89 14.58 1 year 28.99 29.38 6 months 12.01 12.21 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, and life-of-fund periods ended 10/31/13, there were 812, 789, 683, and 676 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 10/31/13 Class A Class B Class C Class M Class R Class Y Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 4/30/13 $13.87 $14.72 $13.73 $13.72 $13.80 $14.30 $13.86 $13.88 10/31/13 16.06 17.04 15.84 15.83 15.94 16.52 16.03 16.10 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. The fund made no distributions during the period. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/13 Class A Class B Class C Class M Class R Class Y (inception dates) (9/24/10) (9/24/10) (9/24/10) (9/24/10) (9/24/10) (9/24/10) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 74.16% 64.15% 70.26% 67.26% 70.29% 70.29% 71.54% 65.54% 72.86% 75.43% Annual average 20.20 17.86 19.29 18.59 19.30 19.30 19.59 18.19 19.90 20.49 3 years 72.27 62.36 68.40 65.40 68.44 68.44 69.68 63.74 70.98 73.52 Annual average 19.88 17.53 18.97 18.26 18.98 18.98 19.27 17.86 19.58 20.17 1 year 28.82 21.41 27.90 22.90 27.89 26.89 28.15 23.66 28.46 29.07 6 months 12.78 6.30 12.39 7.39 12.32 11.32 12.47 8.54 12.65 12.92 See the discussion following the Fund performance table on page 10 for information about the calculation of fund performance. Multi-Cap Core Fund 11 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 4/30/13* 1.31% 2.06% 2.06% 1.81% 1.56% 1.06% Total annual operating expenses for the fiscal year ended 4/30/13 1.79% 2.54% 2.54% 2.29% 2.04% 1.54% Annualized expense ratio for the six-month period ended 10/31/13 1.26% 2.01% 2.01% 1.76% 1.51% 1.01% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 8/30/14. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from May 1, 2013, to October 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.85 $10.91 $10.91 $9.56 $8.21 $5.50 Ending value (after expenses) $1,157.90 $1,153.70 $1,153.80 $1,155.10 $1,156.60 $1,159.90 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 12 Multi-Cap Core Fund Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended October 31, 2013, use the following calculation method. To find the value of your investment on May 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.41 $10.21 $10.21 $8.94 $7.68 $5.14 Ending value (after expenses) $1,018.85 $1,015.07 $1,015.07 $1,016.33 $1,017.59 $1,020.11 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Multi-Cap Core Fund 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 3000 Index is an unmanaged index of the 3,000 largest U.S. companies. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Multi-Cap Core Fund Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2013, Putnam employees had approximately $414,000,000 and the Trustees had approximately $99,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Multi-Cap Core Fund 15 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2013, subject to certain changes in these contracts noted below. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of 16 Multi-Cap Core Fund scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered changes to the management contracts of all funds that are organized as series of Putnam Funds Trust, including your fund, that were proposed by Putnam Management in an effort to consolidate the contracts of these funds into three separate contracts based on the structure of each fund’s management fee. The Independent Trustees’ approval of these consolidated management contracts was based on their conclusion that the changes were purely for administrative convenience and would not result in any substantive change to the terms of a fund’s existing management contract with Putnam Management or any reduction in the nature and quality of services provided to your fund. The Trustees also considered administrative revisions to your fund’s sub-management contract. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. The Independent Trustees’ approval of this recommendation was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Multi-Cap Core Fund 17 Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i)a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, the second of the expense limitations applied during its fiscal year ending in 2012. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the second quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years 18 Multi-Cap Core Fund information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their total returns with the returns of selected investment benchmarks or targeted returns. In the case of your fund, which commenced operations on September 24, 2010, the Trustees considered that its class A share cumulative total return performance at net asset value was in the first quartile of its Lipper Inc. peer group (Lipper Multi-Cap Core Funds) for the one-year period ended December 31, 2012 (the Multi-Cap Core Fund 19 first quartile representing the best-performing funds and the fourth quartile the worst-performing funds). Over this one-year period, there were 778 funds in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Consideration of your fund’s interim management contract and the continuance of the fund’s sub-management contract Following the Trustees’ approval of the continuance of your fund’s management and sub-management contracts, on October 8, 2013, The Honourable Paul G. Desmarais passed away. Mr. Desmarais, both directly and though holding companies, controlled a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. Upon his death, Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust (the “Transfer”). As a technical matter, the Transfer may have constituted an “assignment” within the meaning of the Investment Company Act of 1940, causing the fund’s existing management and sub-management contracts to terminate automatically. On October 18, 2013, the Trustees approved your fund’s interim management contract and the continuance of your fund’s sub-management contract to address this possibility and to avoid disruption of investment advisory and other services provided to your fund. At a subsequent meeting on November 22, 2013, the Trustees, including all of the Independent Trustees, approved new definitive management contracts between 20 Multi-Cap Core Fund the Putnam funds and Putnam Management and determined to recommend their approval to the shareholders of the Putnam funds at a shareholder meeting to be held in early 2014. In considering whether to approve your fund’s interim management contract and new definitive management contract and the continuance of your fund’s sub-management contract, the Trustees took into account that they had most recently approved the annual continuation of the fund’s previous management and sub-management contracts at their meeting in June 2013, as described above. The Trustees considered that the terms of the interim management contract and new definitive management contract were identical to the previous management contract, except for the effective dates and initial terms and for certain non-substantive changes. They also considered that the sub-management contract was identical to the previous sub-management contract, except for the effective dates and initial terms. Because the proposed contracts were substantially identical to the previous versions of these contracts approved by the Trustees at their June 2013 meeting, the Trustees relied to a considerable extent on their prior approval of these contracts. In addition, the Trustees considered a number other factors relating to the Transfer, including, but not limited to, the following: • Information about the operations of The Desmarais Family Residuary Trust, including that Paul Desmarais, Jr. and André Desmarais, Mr.Desmarais’ sons, were expected to exercise, jointly, voting control over the Power Corporation of Canada shares controlled by The Desmarais Family Residuary Trust. • That Paul Desmarais, Jr. and André Desmarais had been playing active managerial roles at Power Corporation of Canada, with responsibility for the oversight of Power Corporation of Canada’s subsidiaries, including Putnam Investments, since Power Corporation of Canada had acquired Putnam Investments in 2007, including serving as Directors of Putnam Investments, and that the Transfer would not affect their responsibilities as officers of Power Corporation of Canada. • The intention expressed by representatives of Power Corporation of Canada and its subsidiaries, Power Financial Corporation and Great-West Lifeco, that there would be no change to the operations or management of Putnam Investments, to Putnam Management’s management of the funds or to investment, advisory and other services provided to the funds by Putnam Management and its affiliates as a result of the Transfer. • Putnam Management’s assurances that, following the Transfer, Putnam Management would continue to provide the same level of services to each fund and that the Transfer will not have an adverse impact on the ability of Putnam Management and its affiliates to continue to provide high quality investment advisory and other services to the funds. • Putnam Management’s assurances that there are no current plans to make any changes to the operations of the funds, existing management fees, expense limitations, distribution arrangements, or the quality of any services provided to the funds or their shareholders, as a result of the Transfer. • The benefits that the funds have received and may potentially receive as a result of Putnam Management being a member of the Power Corporation of Canada group of companies, which promotes the stability of the Putnam organization. Multi-Cap Core Fund 21 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 22Multi-Cap Core Fund The fund’s portfolio 10/31/13 (Unaudited) COMMON STOCKS (97.6%)* Shares Value Aerospace and defense (3.6%) Astronics Corp. † 848 $41,603 Astronics Corp. Class B 169 8,161 Boeing Co. (The) 881 114,971 Honeywell International, Inc. 1,495 129,661 L-3 Communications Holdings, Inc. 978 98,240 Northrop Grumman Corp. 1,129 121,379 Raytheon Co. 1,442 118,778 United Technologies Corp. 726 77,138 Air freight and logistics (0.4%) FedEx Corp. 540 70,740 Airlines (1.2%) Alaska Air Group, Inc. 866 61,192 Copa Holdings SA Class A (Panama) 312 46,656 Delta Air Lines, Inc. 2,634 69,485 Southwest Airlines Co. 3,031 52,194 Auto components (1.4%) Dana Holding Corp. 2,412 47,275 Lear Corp. 833 64,466 Magna International, Inc. (Canada) 790 66,913 TRW Automotive Holdings Corp. † 1,138 85,475 Automobiles (0.9%) Ford Motor Co. 5,610 95,987 General Motors Co. † 2,204 81,438 Beverages (1.2%) Coca-Cola Co. (The) 904 35,771 Coca-Cola Enterprises, Inc. 1,756 73,278 PepsiCo, Inc. 1,531 128,742 Biotechnology (2.8%) Alkermes PLC † 1,744 61,371 Amgen, Inc. 1,384 160,544 Biogen Idec, Inc. † 195 47,617 Celgene Corp. † 622 92,361 Cubist Pharmaceuticals, Inc. † 1,667 103,354 Gentium SpA ADR (Italy) † 1,325 55,942 Puma Biotechnology, Inc. † 438 16,780 Building products (0.2%) Masco Corp. 2,216 46,824 Capital markets (3.1%) Ameriprise Financial, Inc. 790 79,427 Apollo Global Management, LLC. Class A 2,128 68,649 Carlyle Group LP (The) (Partnership shares) 2,068 63,943 Charles Schwab Corp. (The) 1,715 38,845 Multi-Cap Core Fund 23 COMMON STOCKS (97.6%)* cont. Shares Value Capital markets cont. Goldman Sachs Group, Inc. (The) 606 $97,481 Hannon Armstrong Sustainable Infrastructure Capital, Inc. 2,000 24,500 KKR & Co. LP 1,307 28,689 Morgan Stanley 1,947 55,937 Silvercrest Asset Management Group, Inc. Class A † 4,933 72,860 State Street Corp. 1,133 79,389 Chemicals (2.2%) Celanese Corp. Ser. A 1,364 76,398 CF Industries Holdings, Inc. 284 61,230 Dow Chemical Co. (The) 1,910 75,388 LyondellBasell Industries NV Class A 659 49,161 Monsanto Co. 655 68,696 OCI Partners LP † 2,549 56,970 W.R. Grace & Co. † 562 51,513 Commercial banks (2.2%) Capital Bank Financial Corp. Class A † 3,200 71,104 PNC Financial Services Group, Inc. 2,007 147,575 Regions Financial Corp. 3,487 33,580 Wells Fargo & Co. 4,135 176,523 Commercial services and supplies (1.8%) ADT Corp. (The) † 1,660 71,994 Cintas Corp. 1,142 61,405 KAR Auction Services, Inc. 2,179 64,760 Mine Safety Appliances Co. 1,164 56,058 MiX Telematics, Ltd. ADR (South Africa) † 3,890 50,726 Pitney Bowes, Inc. 1,960 41,826 Communications equipment (1.8%) Applied Optoelectronics, Inc. † 4,539 57,555 Cisco Systems, Inc. 7,427 167,108 CommScope Holding Co., Inc. † 5,000 76,100 Polycom, Inc. † 4,058 42,203 Computers and peripherals (3.1%) Apple, Inc. 628 328,036 EMC Corp. 3,815 91,827 Hewlett-Packard Co. 2,555 62,265 NetApp, Inc. 879 34,114 SanDisk Corp. 1,373 95,424 Construction and engineering (0.4%) Fluor Corp. 1,063 78,896 Construction materials (0.6%) Eagle Materials, Inc. 516 38,705 Headwaters, Inc. † 4,300 37,539 Martin Marietta Materials, Inc. 461 45,219 24 Multi-Cap Core Fund COMMON STOCKS (97.6%)* cont. Shares Value Consumer finance (1.5%) Capital One Financial Corp. 1,104 $75,812 Discover Financial Services 1,248 64,746 SLM Corp. 3,744 94,985 Springleaf Holdings, Inc. † 2,500 50,825 Containers and packaging (1.3%) Avery Dennison Corp. 980 46,178 Berry Plastics Group, Inc. † 2,035 40,863 Owens-Illinois, Inc. † 1,576 50,101 Rock-Tenn Co. Class A 518 55,431 Sealed Air Corp. 1,800 54,324 Diversified consumer services (0.5%) H&R Block, Inc. 2,166 61,601 Outerwall, Inc. † 471 30,606 Diversified financial services (3.6%) Bank of America Corp. 9,604 134,072 Citigroup, Inc. 3,270 159,511 JPMorgan Chase & Co. 7,281 375,263 Moody’s Corp. 519 36,673 Diversified telecommunication services (1.5%) AT&T, Inc. 2,337 84,599 CenturyLink, Inc. 1,711 57,934 Iridium Communications, Inc. † 3,460 20,864 Verizon Communications, Inc. 1,327 67,027 Windstream Holdings, Inc. 6,248 53,420 Electric utilities (0.3%) Edison International 1,183 58,002 Electrical equipment (0.3%) Generac Holdings, Inc. 1,246 61,490 Electronic equipment, instruments, and components (0.3%) CDW Corp. † 2,629 57,812 Energy equipment and services (1.9%) Ensco PLC Class A (United Kingdom) 734 42,315 Halliburton Co. 1,206 63,954 Helmerich & Payne, Inc. 713 55,293 Nabors Industries, Ltd. 3,245 56,723 Rowan Cos. PLC Class A † 1,070 38,606 Schlumberger, Ltd. 1,143 107,122 Food and staples retail (2.5%) CVS Caremark Corp. 2,705 168,413 Kroger Co. (The) 3,631 155,552 Wal-Mart Stores, Inc. 2,031 155,879 Multi-Cap Core Fund 25 COMMON STOCKS (97.6%)* cont. Shares Value Food products (1.4%) Amira Nature Foods, Ltd. (United Arab Emirates) † 3,071 $43,731 Archer Daniels-Midland Co. 2,147 87,812 General Mills, Inc. 991 49,966 Hershey Co. (The) 468 46,444 S&W Seed Co. † 5,372 38,625 Gas utilities (0.4%) UGI Corp. 1,958 81,002 Health-care equipment and supplies (2.3%) Baxter International, Inc. 917 60,403 Becton, Dickinson and Co. 594 62,447 Boston Scientific Corp. † 3,868 45,217 CareFusion Corp. † 1,673 64,862 GenMark Diagnostics, Inc. † 3,167 38,321 Medtronic, Inc. 1,374 78,868 St. Jude Medical, Inc. 1,463 83,962 Zimmer Holdings, Inc. 211 18,456 Health-care providers and services (4.0%) AmerisourceBergen Corp. 1,057 69,054 Cardinal Health, Inc. 2,045 119,960 Catamaran Corp. † 1,289 60,531 Express Scripts Holding Co. † 691 43,201 HealthSouth Corp. 2,237 78,541 Humana, Inc. 403 37,136 Kindred Healthcare, Inc. 3,888 53,965 McKesson Corp. 454 70,978 Omnicare, Inc. 1,376 75,886 UnitedHealth Group, Inc. 1,455 99,318 WellPoint, Inc. 824 69,875 Hotels, restaurants, and leisure (1.9%) Bloomin’ Brands, Inc. † 1,712 42,851 McDonald’s Corp. 320 30,886 MGM Resorts International † 2,824 53,769 Red Robin Gourmet Burgers, Inc. † 1,644 125,240 Vail Resorts, Inc. 892 62,841 Wynn Resorts, Ltd. 363 60,349 Household durables (1.0%) UCP, Inc. Class A † 2,513 35,433 WCI Communities, Inc. † 2,994 54,012 Whirlpool Corp. 763 111,406 Household products (0.4%) Energizer Holdings, Inc. 435 42,678 Procter & Gamble Co. (The) 476 38,437 Independent power producers and energy traders (0.2%) NRG Energy, Inc. 1,615 46,076 26 Multi-Cap Core Fund COMMON STOCKS (97.6%)* cont. Shares Value Industrial conglomerates (1.1%) 3M Co. 668 $84,068 General Electric Co. 3,749 97,999 Siemens AG (Germany) 329 42,104 Insurance (3.2%) American International Group, Inc. 1,758 90,801 Assured Guaranty, Ltd. 2,308 47,314 Genworth Financial, Inc. Class A † 4,334 62,973 Lincoln National Corp. 1,586 72,020 MetLife, Inc. 4,841 229,028 Prudential Financial, Inc. 1,528 124,364 Internet and catalog retail (0.8%) Amazon.com, Inc. † 88 32,035 Bigfoot GmbH (acquired 8/2/13, cost $43,961) (Private) (Brazil) †∆ ∆ F 2 33,700 Ctrip.com International, Ltd. ADR (China) † 320 17,360 Priceline.com, Inc. † 80 84,306 Internet software and services (3.2%) Blucora, Inc. † 2,049 48,418 eBay, Inc. † 1,258 66,309 Google, Inc. Class A † 323 332,877 LinkedIn Corp. Class A † 189 42,274 VeriSign, Inc. † 1,283 69,641 Yahoo!, Inc. † 1,886 62,106 IT Services (2.0%) Accenture PLC Class A 624 45,864 Alliance Data Systems Corp. † 310 73,489 Computer Sciences Corp. 1,628 80,195 Global Payments, Inc. 856 50,915 IBM Corp. 373 66,845 Unisys Corp. † 403 10,619 Visa, Inc. Class A 285 56,051 Leisure equipment and products (0.3%) Hasbro, Inc. 1,189 61,412 Life sciences tools and services (0.3%) Agilent Technologies, Inc. 1,127 57,207 Machinery (1.8%) AGCO Corp. 1,212 70,757 Deere & Co. 792 64,817 Ingersoll-Rand PLC 1,140 76,984 TriMas Corp. † 1,540 58,304 Trinity Industries, Inc. 1,454 73,616 Media (3.2%) CBS Corp. Class B 968 57,248 Comcast Corp. Class A 2,445 116,333 Multi-Cap Core Fund 27 COMMON STOCKS (97.6%)* cont. Shares Value Media cont. DISH Network Corp. Class A 800 $38,560 Gannett Co., Inc. 2,724 75,373 Meredith Corp. 924 47,401 SFX Entertainment, Inc. † 7,000 60,060 Time Warner Cable, Inc. 585 70,288 Time Warner, Inc. 1,902 130,743 WPP PLC ADR (United Kingdom) 334 35,584 Metals and mining (0.4%) Freeport-McMoRan Copper & Gold, Inc. (Indonesia) 901 33,121 Teck Resources, Ltd. Class B (Canada) 1,883 50,351 Multi-utilities (0.3%) CenterPoint Energy, Inc. 2,749 67,625 Multiline retail (1.4%) Macy’s, Inc. 2,533 116,797 Nordstrom, Inc. 644 38,943 Target Corp. 1,678 108,718 Office electronics (0.2%) Xerox Corp. 4,894 48,646 Oil, gas, and consumable fuels (7.3%) Anadarko Petroleum Corp. 1,189 113,300 Apache Corp. 661 58,697 Cabot Oil & Gas Corp. 1,203 42,490 Chevron Corp. 860 103,166 ConocoPhillips 821 60,179 Energy Transfer Equity L.P. 1,002 67,725 Exxon Mobil Corp. 3,685 330,250 Marathon Oil Corp. 1,403 49,470 Marathon Petroleum Corp. 722 51,739 Memorial Production Partners LP (Units) 7,000 145,670 Murphy Oil Corp. 1,017 61,345 NGL Energy Partners LP 1,901 59,805 Occidental Petroleum Corp. 802 77,056 Royal Dutch Shell PLC ADR (United Kingdom) 826 55,061 Sprague Resources LP † 2,000 34,720 Valero Energy Corp. 1,685 69,371 World Point Terminals, LP (Units) † 1,906 37,643 Paper and forest products (0.1%) International Paper Co. 466 20,788 Personal products (0.4%) Coty, Inc. Class A 2,301 35,389 Herbalife, Ltd. 796 51,597 Pharmaceuticals (3.3%) AbbVie, Inc. 1,258 60,950 AstraZeneca PLC (United Kingdom) 773 40,899 28 Multi-Cap Core Fund COMMON STOCKS (97.6%)* cont. Shares Value Pharmaceuticals cont. Eli Lilly & Co. 1,606 $80,011 Johnson & Johnson 1,347 124,746 Merck & Co., Inc. 1,376 62,044 Pfizer, Inc. 5,776 177,208 Shire PLC ADR (United Kingdom) 440 58,564 ViroPharma, Inc. † 1,122 43,556 Professional services (1.1%) Dun & Bradstreet Corp. (The) 421 45,801 ManpowerGroup, Inc. 898 70,134 Towers Watson & Co. Class A 335 38,461 TrueBlue, Inc. † 2,187 54,019 Real estate investment trusts (REITs) (2.3%) American Tower Corp. 1,139 90,380 Armada Hoffler Properties, Inc. 3,856 37,095 Boston Properties, LP 251 25,979 Brixmor Property Group, Inc. † 10,000 206,500 Campus Crest Communities, Inc. 2,662 26,647 Prologis, Inc. 684 27,326 Vornado Realty Trust 316 28,143 Real estate management and development (0.6%) Altisource Residential Corp. (Virgin Islands) 2,744 72,908 CBRE Group, Inc. Class A † 1,814 42,139 Road and rail (0.3%) Union Pacific Corp. 354 53,596 Semiconductors and semiconductor equipment (2.5%) Atmel Corp. † 7,515 54,709 Intel Corp. 4,123 100,725 Lam Research Corp. † 1,966 106,616 Magnachip Semiconductor Corp. (South Korea) † 2,075 38,782 Marvell Technology Group, Ltd. 2,949 35,388 Maxim Integrated Products, Inc. 1,979 58,776 NVIDIA Corp. 3,924 59,566 Texas Instruments, Inc. 756 31,812 Software (4.1%) Activision Blizzard, Inc. 2,784 46,326 Citrix Systems, Inc. † 748 42,471 Electronic Arts, Inc. † 2,416 63,420 Microsoft Corp. 9,266 327,553 Oracle Corp. 6,415 214,903 Symantec Corp. 2,015 45,821 TiVo, Inc. † 1,383 18,380 VMware, Inc. Class A † 641 52,100 Multi-Cap Core Fund29 COMMON STOCKS (97.6%)* cont. Shares Value Specialty retail (2.3%) Best Buy Co., Inc. 2,887 $123,564 Gap, Inc. (The) 1,521 56,262 Home Depot, Inc. (The) 703 54,757 Lowe’s Cos., Inc. 1,674 83,332 Office Depot, Inc. † 6,205 34,686 Rent-A-Center, Inc. 1,692 57,934 TJX Cos., Inc. (The) 714 43,404 Textiles, apparel, and luxury goods (1.3%) Gildan Activewear, Inc. (Canada) 1,065 51,440 Hanesbrands, Inc. 717 48,842 Michael Kors Holdings, Ltd. (Hong Kong) † 696 53,557 NIKE, Inc. Class B 721 54,623 VF Corp. 180 38,700 Tobacco (0.8%) Altria Group, Inc. 2,296 85,480 Philip Morris International, Inc. 917 81,723 Trading companies and distributors (0.6%) Air Lease Corp. 3,000 88,200 Stock Building Supply Holdings, Inc. † 2,573 39,624 Wireless telecommunication services (0.2%) Vodafone Group PLC ADR (United Kingdom) 1,045 38,477 Total common stocks (cost $15,841,462) INVESTMENT COMPANIES (0.3%)* Shares Value SPDR S&P Homebuilders ETF 1,855 $56,615 Total investment companies (cost $30,022) CONVERTIBLE PREFERRED STOCKS (0.1%)* Shares Value Iridium Communications, Inc. 144A $7.00 cv. pfd. 213 $19,383 Unisys Corp. Ser. A, 6.25% cv. pfd. 61 4,388 Total convertible preferred stocks (cost $27,400) SHORT-TERM INVESTMENTS (2.1%)* Shares Value Putnam Short Term Investment Fund 0.07% L 408,011 $408,011 Total short-term investments (cost $408,011) TOTAL INVESTMENTS Total investments (cost $16,306,895) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund SPDR S&P Depository Receipts 30Multi-Cap Core Fund Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from May 1, 2013 through October 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $19,543,935. † Non-income-producing security. ∆ ∆ Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $33,700, or 0.2% of net assets. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $2,902,810 $— $33,700 Consumer staples 1,319,517 — — Energy 1,781,700 — — Financials 3,214,006 — — Health care 2,433,236 40,899 — Industrials 2,460,557 42,104 — Information technology 3,364,041 — — Materials 911,976 — — Telecommunication services 322,321 — — Utilities 252,705 — — Total common stocks Convertible preferred stocks — 23,771 — Investment companies 56,615 — — Short-term investments 408,011 — — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Multi-Cap Core Fund 31 Statement of assets and liabilities 10/31/13 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $15,898,884) $19,159,958 Affiliated issuers (identified cost $408,011) (Notes 1 and 5) 408,011 Cash 69,661 Dividends, interest and other receivables 22,357 Receivable for shares of the fund sold 326,913 Receivable for investments sold 353,407 Receivable from Manager (Note 2) 4,749 Total assets LIABILITIES Payable for investments purchased 251,570 Payable for shares of the fund repurchased 499,201 Payable for investor servicing fees (Note 2) 7,599 Payable for custodian fees (Note 2) 4,974 Payable for Trustee compensation and expenses (Note 2) 634 Payable for administrative services (Note 2) 69 Payable for distribution fees (Note 2) 4,491 Other accrued expenses 32,583 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $14,485,392 Undistributed net investment income (Note 1) 58,532 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 1,738,937 Net unrealized appreciation of investments 3,261,074 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($11,346,339 divided by 706,376 shares) $16.06 Offering price per class A share (100/94.25 of $16.06)* $17.04 Net asset value and offering price per class B share ($657,365 divided by 41,490 shares)** $15.84 Net asset value and offering price per class C share ($2,221,538 divided by 140,379 shares)** $15.83 Net asset value and redemption price per class M share ($130,148 divided by 8,163 shares) $15.94 Offering price per class M share (100/96.50 of $15.94)* $16.52 Net asset value, offering price and redemption price per class R share ($18,090 divided by 1,128 shares)† $16.03 Net asset value, offering price and redemption price per class Y share ($5,170,455 divided by 321,112 shares) $16.10 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † Net asset value may not recalculate due to rounding of fractional shares. The accompanying notes are an integral part of these financial statements. 32 Multi-Cap Core Fund Statement of operations Six months ended 10/31/13 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $657) $170,409 Interest (including interest income of $35 from investments in affiliated issuers) (Note 5) 285 Securities lending (Note 1) 86 Total investment income EXPENSES Compensation of Manager (Note 2) 49,352 Investor servicing fees (Note 2) 21,771 Custodian fees (Note 2) 8,667 Trustee compensation and expenses (Note 2) 556 Distribution fees (Note 2) 23,248 Administrative services (Note 2) 195 Auditing and tax fees 17,676 Reports to shareholders 10,061 Other 8,616 Fees waived and reimbursed by Manager (Note 2) (27,873) Total expenses Expense reduction (Note 2) (21) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 1,163,779 Net realized loss on foreign currency transactions (Note 1) (5) Net unrealized appreciation of investments during the period 1,317,124 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Multi-Cap Core Fund 33 Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 10/31/13* Year ended 4/30/13 Operations: Net investment income $58,532 $87,409 Net realized gain on investments and foreign currency transactions 1,163,774 788,945 Net unrealized appreciation of investments 1,317,124 1,054,997 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A — (80,214) Class B — (1,307) Class C — (5,299) Class M — (401) Class R — (146) Class Y — (40,648) Net realized short-term gain on investments Class A — (187,005) Class B — (5,882) Class C — (18,475) Class M — (1,304) Class R — (415) Class Y — (80,259) From net realized long-term gain on investments Class A — (50,738) Class B — (1,596) Class C — (5,013) Class M — (354) Class R — (113) Class Y — (21,776) Increase from capital share transactions (Note 4) 2,743,479 4,639,741 Total increase in net assets NET ASSETS Beginning of period 14,261,026 8,190,879 End of period (including undistributed net investment income of $58,532 and $—, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 34 Multi-Cap Core Fund This page left blank intentionally. Multi-Cap Core Fund 35 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A October 31, 2013** .05 2.14 — * .63* .35* 75* April 30, 2013 .11 2.05 (.17) (.49) — e 1.31 .85 136 April 30, 2012 .10 .16 (.04) (.59) — e 1.34 .83 97 April 30, 2011† .03 2.90 (.02) (.17) — e * .80* .29* 67* Class B October 31, 2013** (.01) 2.12 — * 1.01* (.05)* 75* April 30, 2013 .02 2.03 (.09) (.49) — e 2.06 .13 136 April 30, 2012 .01 .15 — e (.59) — e 2.09 .07 97 April 30, 2011† (.02) 2.90 (.02) (.17) — e * 69 1.25* (.19)* 67* Class C October 31, 2013** (.01) 2.12 — * 1.01* (.07)* 75* April 30, 2013 .01 2.04 (.11) (.49) — e 2.06 .11 136 April 30, 2012 .01 .15 — (.59) — e 2.09 .10 97 April 30, 2011† (.03) 2.91 (.01) (.17) — e * 1.25* (.22)* 67* Class M October 31, 2013** .01 2.13 — * .89* .07* 75* April 30, 2013 .05 2.04 (.12) (.49) — e 52 1.81 .40 136 April 30, 2012 .04 .15 — (.59) — e 33 1.84 .34 97 April 30, 2011† (.01) 2.91 (.01) (.17) — e * 36 1.10* (.08)* 67* Class R October 31, 2013** .03 2.14 — * .76* .22* 75* April 30, 2013 .08 2.05 (.14) (.49) — e 16 1.56 .66 136 April 30, 2012 .07 .16 (.01) (.59) — e 13 1.59 .59 97 April 30, 2011† .02 2.90 (.02) (.17) — e * 13 .95* .15* 67* Class Y October 31, 2013** .07 2.15 — * .51* .46* 75* April 30, 2013 .14 2.05 (.20) (.49) — e 1.06 1.15 136 April 30, 2012 .12 .16 (.07) (.59) — e 1.09 1.07 97 April 30, 2011† .05 2.91 (.03) (.17) — e * .65* .45* 67* * Not annualized. ** Unaudited. † For the period September 24, 2010 (commencement of operations) to April 30, 2011. a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets October 31, 2013 0.16% April 30, 2013 0.48 April 30, 2012 1.48 April 30, 2011 2.26 e Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 36Multi-Cap Core Fund Multi-Cap Core Fund 37 Notes to financial statements 10/31/13 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from May 1, 2013 through October 31, 2013. Putnam Multi-Cap Core Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital appreciation by investing mainly in common stocks (growth or value stocks or both) of U.S. companies of any size that Putnam Management believes have favorable investment potential. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A short-term trading fee of 1.00% may have applied to redemptions (including exchanges into another fund) of shares purchased before January 2, 2013 and held for 7 days or less. The short-term trading fee was accounted for as an addition to paid-in-capital. No short-term trading fee applies to shares purchased on or after January 2, 2013. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. 38 Multi-Cap Core Fund Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund had no securities out on loan. Multi-Cap Core Fund 39 Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. The aggregate identified cost on a tax basis is $16,311,834, resulting in gross unrealized appreciation and depreciation of $3,471,437 and $215,302, respectively, or net unrealized appreciation of $3,256,135. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end 40 Multi-Cap Core Fund funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.510% of the next $50 billion, 0.660% of the next $5 billion, 0.490% of the next $50 billion, 0.610% of the next $10 billion, 0.480% of the next $100 billion and 0.560% of the next $10 billion, 0.475% of any excess thereafter. Following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management, the Trustees of the fund approved an interim management contract with Putnam Management. Consistent with Rule 15a–4 under the Investment Company Act of 1940, the interim management contract will remain in effect until the earlier to occur of (i) approval by the fund’s shareholders of a new management contract and (ii) March 7, 2014. Except with respect to termination, the substantive terms of the interim management contract, including terms relating to fees payable to Putnam Management, are identical to the terms of the fund’s previous management contract with Putnam Management. The Trustees of the fund also approved the continuance, effective October 8, 2013, of the sub-management contract between Putnam Management and Putnam Investments Limited (PIL) described below, for a term no longer than March 7, 2014. The Trustees of the fund have called a shareholder meeting for February 27, 2014, at which shareholders of the fund will consider approval of a proposed new management contract between the fund and Putnam Management. The substantive terms of the proposed new management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract. Putnam Management has contractually agreed, through August 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $27,873 as a result of this limit. The expense limitation remains in place under the interim management contract described above. PIL, an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $14,219 ClassR 21 ClassB 501 ClassY 5,347 ClassC 1,582 Total ClassM 101 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $21 under the expense offset arrangements. Multi-Cap Core Fund 41 Each independent Trustee of the fund receives an annual Trustee fee, of which $13, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $14,398 ClassM 309 ClassB 2,042 ClassR 42 ClassC 6,457 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $7,070 and no monies from the sale of classA and classM shares, respectively, and received no monies and $136 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $15,332,349 and $12,624,106, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 10/31/13 Year ended 4/30/13 ClassA Shares Amount Shares Amount Shares sold 292,385 $4,423,414 352,461 $4,473,970 Shares issued in connection with reinvestment of distributions — — 12,442 149,184 292,385 4,423,414 364,903 4,623,154 Shares repurchased (284,319) (4,399,252) (118,674) (1,492,191) Net increase 42 Multi-Cap Core Fund Six months ended 10/31/13 Year ended 4/30/13 ClassB Shares Amount Shares Amount Shares sold 21,825 $329,754 5,941 $75,327 Shares issued in connection with reinvestment of distributions — — 738 8,785 21,825 329,754 6,679 84,112 Shares repurchased (187) (2,714) (2,211) (26,596) Net increase Six months ended 10/31/13 Year ended 4/30/13 ClassC Shares Amount Shares Amount Shares sold 81,317 $1,228,629 39,298 $485,524 Shares issued in connection with reinvestment of distributions — — 2,062 24,535 81,317 1,228,629 41,360 510,059 Shares repurchased (4,205) (62,858) (6,861) (83,829) Net increase Six months ended 10/31/13 Year ended 4/30/13 ClassM Shares Amount Shares Amount Shares sold 4,437 $66,939 943 $11,640 Shares issued in connection with reinvestment of distributions — — 172 2,059 4,437 66,939 1,115 13,699 Shares repurchased (16) (221) (31) (381) Net increase Six months ended 10/31/13 Year ended 4/30/13 ClassR Shares Amount Shares Amount Shares sold — $— 6 $75 Shares issued in connection with reinvestment of distributions — — 56 673 — — 62 748 Shares repurchased — — (6) (78) Net increase — $— 56 Six months ended 10/31/13 Year ended 4/30/13 ClassY Shares Amount Shares Amount Shares sold 102,973 $1,524,257 99,880 $1,266,072 Shares issued in connection with reinvestment of distributions — — 11,894 142,615 102,973 1,524,257 111,774 1,408,687 Shares repurchased (24,457) (364,469) (31,781) (397,643) Net increase Multi-Cap Core Fund43 At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value Class A 58,856 8.3% $945,227 ClassM 1,126 13.8 17,948 ClassR 1,128 100.0 18,090 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund* $408,506 $3,849,497 $3,849,992 $35 $408,011 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. 44 Multi-Cap Core Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President, Treasurer, Investment Sub-Manager Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Janet C. Smith London, England SW1A 1LD Paul L. Joskow Vice President, Kenneth R. Leibler Principal Accounting Officer, Marketing Services Robert E. Patterson and Assistant Treasurer Putnam Retail Management George Putnam, III One Post Office Square Robert L. Reynolds Susan G. Malloy Boston, MA 02109 W. Thomas Stephens Vice President and Assistant Treasurer Custodian Officers State Street Bank Robert L. Reynolds James P. Pappas and Trust Company President Vice President Legal Counsel Jonathan S. Horwitz Mark C. Trenchard Ropes & Gray LLP Executive Vice President, Vice President and Principal Executive Officer, and BSA Compliance Officer Compliance Liaison Nancy E. Florek Steven D. Krichmar Vice President, Director of Vice President and Proxy Voting and Corporate Principal Financial Officer Governance, Assistant Clerk, and Associate Treasurer Robert T. Burns Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Multi-Cap Core Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: December 27, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: December 27, 2013 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: December 27, 2013
